After a careful examination and re-examination of the record in this case, we are of the opinion that the conclusion of the commissioner is correct, and the judgment should be affirmed. It is true, however, as urged by counsel for defendant, that the commissioner has not discussed one of the principal assignments of error relied upon by it for reversal. During the examination of Dr. McBurney, one of plaintiff's witnesses, plaintiff's counsel read from several medical books and books of science relative to the amount of voltage that would produce death, the witness testifying that he agreed with the author of the text, and it is most earnestly insisted that this was error and prejudicial to the rights of the defendant, for the alleged reason that it was the particular evidence upon which the court based its opinion. While there are some authorities to the contrary, we agree that, according to the great weight of authority, this method of examination was improper and the excerpts from the text were inadmissible, but our examination of the record discloses that this evidence was merely cumulative. Drs. McBurney, Ellis Lamb, and M.C. Conner, regularly practicing physicians who had some experience in the use of electricity, qualified as expert witnesses, and testified from their general knowledge, obtained from observation and research in their profession, that the voltage was sufficient to produce death. Although reference was made to the medical journals in the manner above stated while Dr. McBurney was testifying, he testified independently thereof that in his opinion 65 volts of electricity was sufficient to cause death under favorable circumstances, such as existed in this case. Dr. M.C. Conner testified that in his opinion, under the conditions stated in the court's opinion, from 50 volts up might produce death, and Dr. Ellis Lamb testified that 110 volts of electricity might be dangerous to life under the most favorable circumstances, depending upon the length of time connected. Al. Roach, one of plaintiff's witnesses, testified that by coming in contact with a similar domestic wire used in an automobile shop in Clinton he received a shock that knocked him 10 or 12 feet and rendered him unconscious. The defendant did not introduce any medical experts, but relied solely on the testimony of its electrical experts, who testified that 115 voltage was not sufficient to produce death.
This is the second time this case has been to this court; the respective trials resulting in jury verdicts for the plaintiff in the sum of $7,000 and $7,500, respectively. On the first trial defendant offered its expert testimony to the effect that the voltage carried by the electric wire was not sufficient to produce death, and the plaintiff relied upon the circumstances of the case without offering any expert or opinion evidence. After having fully stated the facts of the case and after having found against the defendant company on every issue except the probative effect of the expert evidence, the court, in an opinion by Commissioner Mathews (Clinton  O. W. R. Co. v. Dunlap, 56 Okla. 755, 156 P. 654), with reference to this testimony, said:
"There was no attempt made upon the part of the plaintiff to meet or discredit this testimony. It stands in the record uncontradicted, and is not the kind of testimony that can be ignored or dismissed as unreasonable and not worthy of credit. It devolved upon the plaintiff to meet it, and, failing so to do, we are of the opinion the case failed with it."
It will readily be seen from the quoted language that in the former opinion the court gave the defendant's expert testimony all the weight it was entitled to, and more than it is given in many jurisdictions, and it was solely on the ground that this testimony was not contradicted or discredited the cause was reversed for a new trial. Now, in the instant case plaintiff, in our opinion, abundantly proved by expert witnesses that the voltage received by the deceased was sufficient, under the circumstances of the case, to cause death, which is also the logical deduction to be drawn from the circumstances, and the error of the court in permitting *Page 68 
cumulative evidence to be introduced cannot be said to have substantially prejudiced the rights of the defendant. By the express provisions of section 6005, Rev. Laws 1910, we are prohibited from setting aside a judgment in any case on the ground of the improper admission or rejection of evidence, unless we can say, after an examination of the entire record, that the error complained of has probably resulted in a miscarriage of justice, or constitutes a substantial violation of a constitutional or statutory right. All the witnesses to the accident resulting in the deceased's death believed at the time that he was killed by an electric shock. This is the conclusion reached by two juries, whose verdicts were approved by the trial court, and after an examination of the entire record we cannot say that justice has miscarried, but, on the contrary, we are convinced that the deceased received an electric shock in the manner contended by plaintiff, and that his death was proximately caused thereby.
OWEN, C. J., and HARRISON, PITCHFORD, JOHNSON, HIGGINS, and McNEILL, JJ., concur.
KANE and SHARP, JJ., dissent.